                           THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DAVIS JAVITZ,

                         Plaintiff,
       v.                                         3:15-CV-2443
                                                  (JUDGE MARIANI)
LUZERNE COUNTY, et al.,

                         Defendants.
                                      MEMORANDUM OPINION

       Here the Court considers Plaintiffs Motion in Limine to Preclude Any Evidence or

Argument of Collateral Benefits. (Doc. 170.) With the motion, Plaintiff requests that the

Court preclude Defendants from arguing that Plaintiffs damages (lost past and future

wages) should be reduced or offset by her small private law practice or unemployment

benefits. (Id. at 1.)

                                         I. BACKGROUND

       On December 21, 2015, Plaintiff filed the above-captioned action after she was

terminated from her position as the Director of Human Resources of Luzerne County,

Pennsylvania. (Doc. 1.) Plaintiff was hired for the position on August 4, 2014, and was

terminated on October 26, 2015. (Id.~~ 39, 72, 78.) Pursuant to 42 U.S.C. § 1983, the

Complaint contained a Fourteenth Amendment procedural due process claim and a First

Amendment retaliation claim. (/d.) Plaintiff also asserted a Breach of Contract claim and a

claim for Violation of PA Whistleblower Act and Wrongful Termination in Violation of Public
Policy 43 P.S. Section 1423(A). (Id.) Defendants in the action are Luzerne County, Robert

Lawton, County Manager for Luzerne County at all relevant times, and David Parsnik,

Division Head for Administrative Services for Luzerne County at all relevant times. (Id.      ,m 2-
4.) Plaintiff subsequently filed an Amended Complaint on February 19, 2016, (Doc. 18) and

a Second Amended Complaint on April 5, 2017, (Doc. 58).

         In response to Defendants' Motion for Summary Judgment (Doc. 66), the Court

issued a Memorandum Opinion (Doc. 108) and Order (Doc. 109) on March 29, 2018,

granting Defendants' motion in part and directing the Clerk of Court to enter judgment in

favor of Defendants on Plaintiffs Fourteenth Amendment due process claim and First

Amendment retaliation claim. (Doc. 109 W2, 3.) The Court also dismissed Plaintiffs state

law claims without prejudice pursuant to 28 U.S.C. § 1367(c)(3). (Id.      f 4.)
         After the Court denied Plaintiffs Motion for Reconsideration Under Federal Rule of

Civil Procedure 59, Plaintiff appealed the Court's determination regarding the First

Amendment and Fourteenth Amendment claims. (Docs. 113, 117, 118.) With its October

10, 2019, opinion, the Circuit Court affirmed the Court's ruling regarding the Fourteenth

Amendment due process claim and remanded the matter for further proceedings regarding

the First Amendment retaliation claim. Javitz v. County of Luzerne, 940 F.3d 858 (3d Cir.

2019).

         As a result of this decision, the only claim now before this Court is Plaintiffs First

Amendment retaliation claim. Plaintiff claims that she was terminated in violation of her


                                                  2
First Amendment rights after she filed a report with the Luzerne County District Attorney

alleging that Paula Schnelly, AFSCME local president and an employee of the District

Attorney's office in Luzerne County, illegally recorded a meeting conducted by Plaintiff with

AFSME representatives and union members present. (Doc. 58           ,m 50, 51 , 55.)   The meeting

had to do with an unfair labor practice charge AFSME had filed with the Pennsylvania Labor

Relations Board against Luzerne County in or about March 2015. (Id.        ,m 54-44.)
       Defendants contend that "Plaintiff was terminated because of her conduct towards

the unions, her refusal to follow through with hiring a Human Resources Business Partner,

her failure to initiate policies, procedures and initiatives as directed and issues with the

employment application for a candidate for an assistant public defender." (Doc. 67 ~ 70

(citing Ex. 7 to Defendants' Appendix at 42:11 -24).)

       Trial is set to commence on June 30, 2021 . (See Doc. 198.) The parties have filed

numerous motions in limine (Docs. 147, 149, 151 , 153, 169, 170), including Defendants'

motion at issue here, which are now ripe for disposition.

                                    II.   STANDARD OF REVIEW

       "The purpose of a motion in limine is to allow the trial court to rule in advance of trial

on the admissibility and relevance of certain forecasted evidence." United States v.

Tartaglione, 228 F. Supp. 3d 402, 406 (E.D. Pa. 2017). A court may exercise its discretion

to rule in limine on evidentiary issues "in appropriate cases ." In re Japanese Elec. Prods.

Antitrust Litig., 723 F.2d 238, 260 (3d Cir. 1983), rev'd on other grounds sub nom.


                                                 3
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 106 S. Ct. 1348, 89 L. Ed.

2d 538 (1986). Nevertheless, a "trial court should exclude evidence on a motion in limine

only when the evidence is clearly inadmissible on all potential grounds." Tartaglione, 228 F.

Supp. 3d at 406. "(l]n limine rulings are not binding on the trial judge, and the judge may

always change his mind during the course of a trial." Ohler v. United States, 529 U.S. 753,

758 n.3, 120 S. Ct. 1851, 146 L. Ed. 2d 826 (2000). The Supreme Court has long

recognized that "[a] reviewing court is handicapped in an effort to rule on subtle evidentiary

questions outside a factual context." Luce v. United States, 469 U.S. 38, 41 (1984). Thus,

a district court's ruling on a motion in limine "is subject to change when the case unfolds."

Id. While this is particularly so if the actual testimony at trial differs from what was

anticipated in a party's motion in limine, but "even if nothing unexpected happens at trial, the

district judge is free, in the exercise of sound judicial discretion, to alter a previous in

limine ruling." Id. at 41-42.

       Further, while motions in limine may serve as a useful pretrial tool that enables more

in-depth briefing than would be available at trial, a court may defer ruling on such motions "if

the context of trial would provide clarity." Frintner v. TruePosition, 892 F. Supp. 2d 699, 707

(E.D. Pa. 2012). Indeed, "motions in limine often present issues for which final decision is

best reserved for a specific trial situation." Walden v. Georgia-Pacific Corp., 126 F.3d 506,

518 n.10 (3d Cir. 1997). Thus, certain motions, "especially ones that encompass broad

classes of evidence, should generally be deferred until trial to allow for the resolution of


                                                 4
questions of foundation, relevancy, and potential prejudice in proper context." Leonard v.

Stemtech Health Scis. , Inc. , 981 F. Supp. 2d 273, 276 (D. Del. 2013). Moreover, "pretrial

Ru le 403 exclusions should rarely be granted . . . . [A] court cannot fairly ascertain the

potential relevance of evidence for Rule 403 purposes until it has a full record relevant to

the putatively objectionable evidence." In re Paoli R.R. Yard PCB Litig., 916 F.2d 829, 859

(3d Cir. 1990) (emphasis in original).

                                          Ill. ANALYSIS

       Plaintiff asserts that the Court should preclude Defendants from arguing that

Plaintiffs damages (lost past and future wages) should be reduced or offset by her small

private law practice or unemployment benefits pursuant to the collateral benefit rule. (Doc.

170 at 1, 6.) Defendants respond that Plaintiffs income from her private law practice should

not be precluded from consideration because it is not precluded by the collateral benefit

rule. (Doc. 178 at 5.)

       The Third Circuit explained the collateral benefit rule in Craig v. Y & Y Snacks,

Inc., 721 F.2d 77, 83 (3d Cir.1983).

       Under the collateral benefit rule, payment which a plaintiff receives for his or
       her loss from another source is not credited against the defendant's liability for
       all damages resulting from its wrongful or negligent act. Restatement (Second)
       of Torts § 920A(2) (1979); 3 L. Frumer, R. Benoit & M. Friedman, Personal
       Injury§ 4.03 (1965); see also Smith v. United States, 587 F.2d 1013, 1015 (3d
       Cir.1978) ; Varlack v. SWC Caribbean, Inc., 550 F.2d 171 , 179-180 & n. 3 (3d
       Cir.1977). In addition to unemployment compensation, payments under Social
       Security or welfare programs and similar benefits have been treated as
       collateral. See, e.g., Titchne/1 v. United States, 681 F.2d 165 (3d Cir.1982)
       (Medicare); Smith v. United States, supra (Social Security); Varlack v. SWC

                                                5
       Caribbean, Inc. , supra (government-reimbursed medical and rehabilitative
       expenses); see also 3 L. Frumer, R. Benoit & M. Friedman, supra, at§ 4.03[3];
       Restatement (Second) of Torts, supra, at§ 920A comment c(3).

              The rationale for a rule that at first glance may appear to provide an
       inequitable double recovery is that a wrongdoer should not get the benefit of
       payments that come to the plaintiff from a source collateral to the
       defendant. See Kauffman, 695 F.2d at 346-47 (quoting Gullett Gin, 340 U.S.
       at 364, 71 S.Ct. at 339-340); Ford Motor, 645 F.2d at 195-96. There is no
       reason why the benefit should be shifted to the defendant, thereby depriving
       the plaintiff of the advantage it confers. See Kassman v. American
       University, 546 F.2d 1029, 1034 (D.C.Cir.1976) (per curiam).

Craig, 721 F.2d at 83.

       The Court agrees with Defendants that monies Plaintiff earned through her private

legal practice are not benefits from a collateral source as that doctrine has been defined in

this Circuit. Plaintiffs earnings from her law practice are not akin to unemployment

compensation, Social Security, or welfare programs-her earnings are not "payment which

[Plaintiff] receive[d] for . .. her loss from another source." Id. (emphasis added). As stated

by Defendants, "[t]he money earned by Plaintiff through her private law practice was not

received as the result of any alleged actions of Defendants." (Doc. 178 at 6.) Plaintiff did

not file a reply brief, and, therefore, she has not disputed this assessment.

       Alternatively, Plaintiff contends that the income from her law practice should not be

considered in determining damages because it constitutes "moonlight work," i.e., "work that

[Plaintifn could have, and did, perform simultaneously while employed by Defendant." (Doc.

170 at 6 (citing Smith v. Normandy Properties, LLC, Civ. A. No. 07-351, 2008 WL 4443827,

at * 2 (W.D. Pa. Sept. 26, 2008); Rodriguez v. Taylor, 569 F.2d 1231, 1243 (3d Cir. 1977)).)

                                               6
Plaintiff sets out the following sums which Defendant's expert states she earned from her

private law practice: $1,032 in 2010; $7,008 in 2011; $7,391 in 2012; $8,885 in 2013; $416

in 2014; $6,323 in 2015; $40,168 in 2016; $4,964 in 2017; and $7,092 in 2018. (Doc. 170 at

3-4.)

        Defendants posit that they are entitled to present testimony from Plaintiff and James

Stavros, their economic expert, regarding Plaintiffs failure or inability to perform her legal

practice while working for Luzerne County. (Doc. 170 at 7.) Defendants specifically argue

they are entitled to show that the $416.00 earned by Plaintiff from her law practice in 2014

was earned before her employment with the County began and the $6,326.00 earned in

2015 was earned after her employment with the County ended on October 26, 2015.

Implicit in this position is that if Plaintiff earned no money from her law practice while

employed by the County, amounts earned from her legal practice after her termination

cannot be considered "moonlight work" which would not affect an award of damages in that

"moonlight work" is what she could have undertaken while employed.

        As with the Court's determination regarding the collateral source rule, Plaintiff does

not refute that Defendants should be allowed to offer evidence regarding whether income

from her private law practice should be considered "moonlight work" which would not be

considered in calculating damages. Therefore, Plaintiffs motion is properly denied.




                                                7
                                     IV. CONCLUSION

      For the reasons discussed above, Plaintiffs Motion in Limine to Preclude Any

Evidence or Argument of Collateral Benefits (Doc. 170) will be denied. A separate Order is

filed simultaneously with this Memorandum Opinion.




                                            8
